902 F.2d 1569
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lonner MELTON, Plaintiff-Appellant,v.Judy NELSON;  Doug Welton;  Randy Blakely, Defendant-Appellees.
No. 89-2184.
United States Court of Appeals, Sixth Circuit.
May 23, 1990.

1
Before WELLFORD and BOGGS, Circuit Judges, and DAVID D. DOWD, Jr., District Judge.*

ORDER

2
Lonner Melton, a pro se Michigan prisoner, appeals the district court's dismissal of his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
The district court judge considered Melton's complaint carefully under both Michigan law standards (relating to release of medical information) and federal constitutional considerations.


4
Upon review, we affirm the district court's judgment essentially for the reasons stated by the district court in its decision.  In addition, Melton suffered no damage from the alleged disclosure because the misconduct ticket was dismissed.


5
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable David D. Dowd, U.S. District Judge for the Northern District of Ohio, sitting by designation